          Case 1:16-cr-00311-KMW Document 429 Filed 05/30/20 Page 1 of 2



UNITED STATES DISTRICT COURT                                       USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
---------------------------------------------------------------X   ELECTRONICALLY FILED
                                                                   DOC #: __________________
UNITED STATES OF AMERICA                                           DATE FILED: May 30, 2020



                                                                         16-CR-311 (KMW)
                 v.                                                            ORDER



JOSE ROMAN,

                           Defendant.
---------------------------------------------------------------X

KIMBA M. WOOD, District Judge:

        The Court has received and reviewed the Government’s opposition to Defendant’s

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A). (ECF No. 428.) The

Government’s submission contains some, but not all, of the information requested in the Court’s

Order dated May 22, 2020. (ECF No. 424.)

       For example, the Government has provided incomplete information about the testing

numbers and criteria at FCI Danbury, and whether Defendant has been in close proximity to any

inmate or staff member who has tested positive for COVID-19; has not assessed all the factors

listed in the Attorney General’s March 26, 2020 Memorandum, including Defendant’s

PATTERN score; has not directly addressed Defendant’s disciplinary record, risk of violence,

and risk of recidivism; has not stated who, if anyone, at the BOP assessed Defendant’s risk

factors for severe COVID-19 illness and upon what specific information that person’s

assessment was made; and has not stated whether Defendant has been or will be considered for

furlough. The Court appreciates the Government’s otherwise thorough and helpful submission,
        Case 1:16-cr-00311-KMW Document 429 Filed 05/30/20 Page 2 of 2



which, consistent with the Court’s direction, was prepared in just a week’s time.

      No later than June 4, 2020, the Government shall submit a supplemental response

providing the information requested in the Court’s Order of May 22, 2020, or the page number

where that information can be found in the Government’s opposition brief. In addition, the

Government shall provide any information that is available about the testing and infection rates

and quarantine protocols in the unit to which Defendant has been newly assigned. The

Government shall also state whether the BOP considers Defendant’s weight, which Defendant

referenced in his internal compassionate release request (Ex. B), a risk factor for COVID-19.

      The Clerk of Court is respectfully directed to mail a copy of this Order to Defendant at the

following address:

Jose Roman, Reg. No. 67754-018
FCI Danbury
33 ½ Pembroke Road
Danbury, CT 06811

SO ORDERED.

 Dated: New York, New York
        May 30, 2020                                         /s/ Kimba M. Wood
                                                              KIMBA M. WOOD
                                                           United States District Judge




                                                2
